            Case 1:19-cr-00211-JDB Document 12 Filed 06/21/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUⅣ IBIA

UNITED STATES OF AⅣ IERICA                        CRIⅣIINAL NO。

       V.
                                                  VIOLAT10N:
THOMAS MOIR,
       Defendant                                  18 UoS.C.§ 2252(a)(2)
                                                  (lDistribution of Child Pornography)


                                       INFORⅣ IAT10N

       The United States Attorney charges that:

                                         COUNT ONE

       Between on or about October 10,2018 and January 16,2019, in the District of Columbia

and elsewhere, the defendant, THOMAS MOIR, did knowingly distribute any visual depiction,

using any means and facility of interstate and foreign commerce, and that such visual depiction

has been shipped and transported in and affecting interstate and foreign commerce, by any means

including by computer; and the production of such visual depiction involved the use of a minor

engaging in sexually explicit conduct and such visual depiction is of such conduct.

       (Distribution of Child Pornography, in violation of Title   18, United States Code, Section

22s2(a)(2))

                                     JESSIE



                                                  LYNN HER
                                               United States Attomey,DC Bar No.494059
                                     U.S. Attorney's Office
                                     555 4th Street, N.W., Room 10-ll2
                                     Washington, D.C. 20530
                                     202-2s2-7808
                                     Andrea. Hertzfeld@usdoj gov
                                                               .
